Opinion by
Mr. Justice Williams,
The question in this case is raised on the following facts. John Berger and Margaret Berger had, at some time in the past, been lawfully married. She did not continue to live with her husband. Some time after their separation, and while representing herself to be a widow, she married G. W. Kurtz, with whom she lived, as his wife, till her death. Prior to her marriage with Kurtz she had deposited, in her own name, a sum of money in the defendant bank, which she allowed to remain undisturbed while she lived. After her death in 1888, Kurtz took letters of administration upon the estate, and depositing a certificate of his appointment with the bank, had the account transferred to his credit as administrator. It was so standing when'ho died in 1889. His daughter became administrator of his estate, and in that capacity received from the bank the amount standing to her father’s credit as administrator. All this was done without knowledge on the part of Kurtz, the bank, or the daughter of Kurtz, that his marriage to Margaret Berger was not a valid marriage. After it was done, John Berger, the former husband, procured letters of administration to be issued to the plaintiff, who brought this suit against the *348bank to recover the amount of tbe deposit on the theory that the payment to the administrator of G. W. Kurtz was wholly unauthorized. The question thus presented is whether the administrator of Kurtz, or the administrator de bonis non of Margaret, is the person entitled to demand from the bank the money that stood on the books of the bank to the credit of Kurtz as administrator ? Under our system of administration the entire personal estate of an intestate passes to the administrator. Before he can enter upon the duties of his office, the administrator must give a bond with sureties, conditioned that he will discharge the duties of his position with fidelity, and account for all moneys that may come into his hands. If while engaged in the settlement of the estate of his intestate he dies, his office becomes vacant. His estate will be liable, as will his sureties, for whatever he has received as administrator, and for what he has reduced to his possession by changing its form or the character of the security or credit. For all the assets remaining unchanged his liability ends, and an administrator de bonis non must be appointed to take charge of them, and finish the work of administration. But while the estate of the deceased administrator is liable, as he would have been if living, for what he had in his possession belonging to the estate under his care, it is entitled, as he would have been if living, to credit for all his proper disbursements and services rendered; and to settle these and ascertain the balance, an account must be stated. When this is done the liability of his estate and of his sureties is measured by the amount of the balance appearing in his hands at the time of his death. The administrator de bonis non has nothing to do with the separate items making up the receipts of the accountant, and until the act of 1834, P. L. 77, he had nothing to do with the balance due the .estate when it was finally adjusted. This was held in Potts, Administrator de bonis non, v. Smith et al., 3 Rawle, 361, and the principle was stated in these words: “ An administrator de bonis non can claim nothing but the goods, etc., of the intestate remaining in specie, unconverted and unchanged, at the time of the death of the original administrator.” He could not sue in assumpsit to recover moneys in the hands of the deceased administrator for the reasons we have already given, viz., that the estate was liable only for the balance found due *349on the settlement of the account and for the further reason that the powers of the administrator de bonis non extended only to the goods of the intestate remaining in specie. This was distinctly ruled in Allen et al. v. Irwin et ah, 1 S. & R. 549. The act of 1834, cited above, enlarged the powers of an administrator de bonis non so as to enable him to take the property of the intestate out of the hands of the representatives of the deceased administrator and go forward with the work of settling the estate. Thus if a horse, a piece of plate, a bundle of money laid away by itself, a note payable to the intestate, or the like, be found unchanged in the hands of the representatives of the deceased administrator, the administrator de bonis non may take possession of it and convert it into money; but he cannot take moneys collected by him or standing to his credit as administrator, for this would be to interfere with the settlement of the account and deprive the estate of the means of reimbursement for payments made and for services rendered: Slaymaker v. Farmers’ National Bank of Lancaster, 103 Pa. 616.
The case of Stair v. York National Bank, 55 Pa. 364, is cited by the appellant as authority for a contrary doctrine, but it is not. In that case notice was given to the bank before it parted with the fund, and the contest was over the ownership of a deposit of which the bank was still the holder. It was there held that the form of the deposit made a prima facie case for the depositor. If upon such a prima facia case the bank had paid the money without notice it could not have been held liable to a claimant seeking to overcome the prima facies of the deposit, after the fund was paid out. In that case the claimant successfully attacked and overcame the presumption of ownership arising from the form of the deposit and established his title. Upon the facts of that case the ruling may well be defended. In this case the claimant waits till, acting upon the prima facie title, the bank has paid out the money, and then denies the right of the bank to settle with its own depositor. Meiser v. Eckhart, 19 Pa. 201, is consistent with Slaymaker v. The Bank, supra. It holds that an administrator de bonis non may collect an uncollected judgment, taken by a deceased administrator for purchase money due the estate. The judgment taken by his predecessor was held to be an uncollected asset of the es*350tate of the intestate. Little v. Walton, 23 Pa. 164, also cited by the appellant, holds that the representative of a deceased administrator may properly pay the ascertained balance due after settlement of the account to the administrator de bonis non, and that if this be done it is a good payment. It is essential to the protection of the estate of the deceased administrator, and his sureties, that his account be finally settled before a right of action accrues against them for what he has received or reduced to his possession in his lifetime ; for in this way only can they have the benefit of the credits to which his services and disbursements entitle them. Kurtz having reduced the deposit in the defendant bank to his possession by a transfer of the account to his credit it was subject to his check, and upon his death passed to his administrator, in order that the administration account might be stated and settled. The payment was therefore property made by the bank, and the court be ow held the affidavit to he sufficient.
The action of the court below is affirmed and a procedendo awarded.
The costs of .this appeal to be paid by the appellant.